                              LTNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIVISION

 UNITED STATES OF AMERICA,
      Plaintiff,

                                                            NO. 1:21-CR-017-01-H
NOELI RENTERIA,
      Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE UMTED STATES MAGISTRATE JUDGE
                             CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourreen (14) days of service in accordance with 2g U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Deflendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED.

         DatedMay      /d   ,2021.



                                            JAMES        SLEYHENDRIX
                                                      STATES DISTRICT JUDGE
